Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/379879 has claims 2-21 pending.

Priority /Filing Date
2.	This application is a continuation of U.S. Patent Application No. 15/426,088, filed on February 7, 2017, which claims benefit of and priority to European Patent Application Serial 
No. 16305341.6 filed March 24, 2016

Information Disclosure Statement
3.	As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated October 19, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11065056. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘056 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 2-21 are rejected under 35 U.S.C. 103 as being obvious over Mortarino et al. hereafter Mortarino (Pub. No.: US 2012/0150204 A1), in view of Cobb et al. hereafter Cobb (Normal Intraabdominal Pressure in Healthy Adults, Journal of Surgical Research 129, 231–235 (2005)), further in view of Brown et al. hereafter Brown (Pub. No.: US 2013/0231911 A1).

Regarding Claim 2, Mortarino discloses a method of simulating an implantable repair mesh secured to tissue of a patient (Mortarino: abstract, [0014]]), the method comprising:
receiving at least one parameter for an implantable repair mesh selected by a user (Mortarino: Table 2, Table 4);
receiving at least one parameter for a fixation for securing the implantable repair mesh to
tissue of the patient (Mortarino: Table 3, Table 11);
generating a simulation of an effect of the activity on the implantable repair mesh secured to tissue of the patient based on the parameters for the implantable repair mesh and the fixation (Mortarino: Figures 54, 55: observable model of implantable repair mesh secured to the patient; Also see [0233],[0234], [0239]); 
Mortarino do not explicitly disclose receiving information for an activity to be performed by the patient.
Cobb discloses receiving information for an activity to be performed by the patient (Cobb: Table 1);
Mortarino and Cobb are analogous art because they are from the same field of endeavor. They both relate to hernia mesh and tissue repair.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above mesh insertion methodology, as taught by Mortarino, and incorporating the list of activities performed by the patient, as taught by Cobb.
One of ordinary skill in the art would have been motivated to do this modification in order to measure and analyze the Intraabdominal pressure (IAP) and is effect on formation and recurrence of hernias, as suggested by Cobb (Cobb: abstract).
Mortarino do not explicitly disclose displaying results of the simulation.
Brown discloses displaying results of the simulation (Brown: Figure 4 –item 460, [0037], [0038], [0041]: display- output device 460 can include other types of devices including 3D printers capable of "printing" a real prosthesis or modeled prosthesis with color highlights showing strain or stress points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh insertion methodology, as taught by Mortarino, and incorporating the use of computer implementation of this technique, as taught by Brown.
One of ordinary skill in the art would have been motivated to do this modification in order to provide leveraging techniques of tissue characteristics and prosthesis characteristics to construct observable tissue models that present a model of mutual deformation, especially a time-varying mutual deformation, of a tissue and a possible prosthesis, as suggested by Brown (Brown: abstract).

Regarding claims 17 and 20, the claims recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 2, wherein the activity is selected from the group consisting of supine, sitting, standing, bend at waist, walking on stairs, standing valsalva, standing coughing, and jumping (Cobb: Table 1).

Regarding Claim 4, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 3, wherein the effect of the activity on the implantable repair mesh is selected from the group consisting of a force at the fixation securing the implantable repair mesh to the patient, bulging of the implantable repair mesh, and a stress field on the implantable repair mesh (Mortarino: Table 4-Table 8).

Regarding Claim 5, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 4, wherein the force at the fixation is at least one of an absolute value for the force at the fixation and a percentage of the force at the fixation relative to a threshold force value (Mortarino: Table 11).

Regarding Claim 6, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 2, further comprising displaying a pull down menu, a list menu, or from a slide scale menu, wherein the information for the activity to be performed by the patient is received from the pull down menu, the list menu, or the slide scale menu (Cobb: Table 1; Brown: ).

Regarding Claim 7, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 2, wherein the at least one parameter for the implantable repair mesh is at least one of mesh type or mesh size (Mortarino: Table 12).

Regarding Claim 8, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 2, wherein the at least one parameter for a fixation for securing the implantable repair mesh to tissue of the patient is at least one of fixation distribution, a number of fixations, or a fixation type (Mortarino: [0208], [0209], [0233]).

Regarding claims 18, the claim recites the same substantive limitations as claims 7 and  8 and is rejected using the same teachings.

Regarding Claim 9, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 2, further comprising receiving at least one parameter for another implantable repair mesh (Mortarino: Table 2, Table 4);
generating another simulation of the effect of the activity on the another implantable repair mesh secured to tissue of the patient based on the at least one parameter for the another implantable repair mesh and the fixation (Mortarino: Figures 54, 55: observable model of implantable repair mesh secured to the patient; Also see [0233],[0234], [0239]); and
displaying the results of the another simulation (Brown: Figure 4 –item 460, [0037], [0038], [0041]).

Regarding Claim 10, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 9, wherein the results of the simulations are displayed side-by-side relative to an optimal value (Brown: Figure 3, Figure 4 –item 460).

Regarding Claim 11, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 2, further comprising receiving at least one parameter for another fixation for securing the implantable repair mesh to tissue of the patient (Mortarino: Table 3, Table 11);
generating another simulation of the effect of the activity on the implantable repair mesh
secured to tissue of the patient based on the at least one parameter for the implantable repair mesh and the another fixation for securing the implantable repair mesh to tissue of the patient (Mortarino: Figures 54, 55: observable model of implantable repair mesh secured to the patient; Also see [0233], [0234], [0239]); and
displaying the results of the another simulation (Brown: Figure 4 –item 460, [0037], [0038], [0041]).

Regarding claims 19 and 21, the claims recite the same substantive limitations as claims 9 and 11 and are rejected using the same teachings.

Regarding Claim 12, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 2, wherein the results of the simulation are displayed relative to an optimal value (Brown: Figure 3, Figure 4 –item 460).

Regarding Claim 13, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 12, further comprising calculating the optimal value based on at least one of stress threshold, maximum fixation pull-out force, or acceptable amount of bulging (Mortarino: Table 4, Table 11).

Regarding Claim 14, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 12, further comprising:
analyzing historical data of at least one of a previously generated simulation or a previous
surgical repair procedure (Mortarino: [0201], [0202]); and
calculating the optimal value based on the analyzing of the historical data (Mortarino: [0201], [0202]).

Regarding Claim 15, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 2, wherein the implantable repair mesh is a hernia Mesh (Mortarino: [0213], [0232]).

Regarding Claim 16, the combinations of Mortarino, Cobb and Brown further discloses the method according to claim 2, wherein the fixation for securing the implantable repair mesh to tissue of the patient is at least one of a tack, a suture, glue, a strap, or a staple (Mortarino: [0233]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hernandez-Gascon et al. (Computational framework to model and design surgical meshes for hernia repair, Computer Methods in Biomechanics and Biomedical Engineering, 2014, pp 1071-1085) the main objective of this study was to define an efficient computational framework in order to design and simulate the mechanical behaviour of surgical meshes.
Zhu et al. (Mesh implants: An overview of crucial mesh parameters, World J Gastrointest Surg. 2015, pp 226-236) evaluates crucial mesh parameters to facilitates selection of the most appropriate mesh implant, considering of the most appropriate mesh implant, considering raw materials, mesh composition, structure parameters and mechanical parameters. 
Lubowiecka et al.  (A PRELIMINARY STUDY ON THE OPTIMAL CHOICE OF AN IMPLANT AND ITS ORIENTATION IN VENTRAL HERNIA REPAIR, JOURNAL OF THEORETICAL AND APPLIED MECHANICS, 2016, pp. 411-421,) teaches a method to find an optimal surgical mesh for hernia repair and to define its optimal orientation in the abdominal wall to minimise the maximum force at the tissue-implant juncture.
Izabela Lubowiecka (Mathematical modelling of implant in an operated hernia for estimation of the repair persistence, Computer Methods in Biomechanics and Biomedical Engineering, 2015, pp 438–445) presents mathematical modelling of an implanted surgical mesh used in the repair process of the abdominal hernia. The synthetic implant is simulated by a membrane structure. The author provides a material modelling of the implant based on the dense net model appropriate for technical fabrics.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146